Citation Nr: 9928464	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-12 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic skin 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel
REMAND

The veteran had active duty from June 1963 to June 1967.

Prior to the issuance of a final Board decision as to the 
veteran's appeals, he submitted additional written argument 
to the RO, and the RO forwarded it to the Board of Veterans' 
Appeals (Board).  In addition to clarifying his previous 
arguments, he also requested the opportunity to appear 
personally at a local VA office before a traveling Member of 
the Board.  Such a hearing has not been scheduled or 
conducted. 

Because proceedings before the Board are non-adversarial in 
nature, the VA is required by statute and case law to assist 
the veteran in developing facts pertinent to his claim, 
including affording him with a hearing if he so desires.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.700 (1998).  
He has a right to a hearing on appeal before a Member of the 
Board for the purpose of presenting argument and testimony 
relevant and material to the issues on appeal.  To accord 
full due process, therefore, the appeal must be remanded to 
allow a hearing before a traveling Board Member.  The case is 
therefore REMANDED to the RO for the following actions: 

The RO should schedule a hearing before a 
traveling Member of the Board.  The 
veteran should be advised of the hearing 
schedule and scheduled for a hearing, 
that, to the extent possible, 
accommodates any request he may have 
regarding time or date of appearance.  
All communications with the veteran 
regarding the scheduling of the Travel 
Board hearing should be documented in the 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


